COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00582-CR


Ex parte Byrias Roberson                §   From County Court at Law No. 1

                                        §   of Wichita County (58017-E)

                                        §   January 8, 2015

                                        §   Opinion by Justice Gardner

                                        §   Dissent by Justice Dauphinot

                                        §   (p)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s “Order Denying Writ of Habeas Corpus.” It

is ordered that the trial court’s “Order Denying Writ of Habeas Corpus” is

affirmed.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Anne Gardner________________
                                      Justice Anne Gardner